Case 2:20-cv-02675-PBT Document 13-6 Filed 02/05/21 Page 1 of 7




                      EXHIBIT F


           Superior Court Opinion
               following denial of
             Third PCRA Petition
Case 2:20-cv-02675-PBT Document 13-6 Filed 02/05/21 Page 2 of 7
Case 2:20-cv-02675-PBT Document 13-6 Filed 02/05/21 Page 3 of 7
Case 2:20-cv-02675-PBT Document 13-6 Filed 02/05/21 Page 4 of 7
Case 2:20-cv-02675-PBT Document 13-6 Filed 02/05/21 Page 5 of 7
Case 2:20-cv-02675-PBT Document 13-6 Filed 02/05/21 Page 6 of 7
Case 2:20-cv-02675-PBT Document 13-6 Filed 02/05/21 Page 7 of 7
